Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
The amendment filed 07/05/2022 has been entered. Claims 1, 7, 13 and 16-18 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100167236) in view of Scharstuhl.
In regards to Claims 1 and 13 Edwards, in the same field of endeavor, discloses an oral cleaning device (Figure 1, 10) comprising: a nozzle comprising a proximal end with an inlet orifice 36; a distal end with an outlet orifice 32, wherein the outlet orifice is in fluid communication with the inlet orifice via an enclosed fluid channel (within 30); an actuator 17; a liquid reservoir 38 [0011]  wherein in operation liquid is moved from the liquid reservoir into the inlet orifice 36 (see Figure 1);
However Edwards does not disclose wherein the nozzle comprises at least one structure located in or along a wall of the enclosed fluid channel, wherein the at least one structure comprises a plurality of hydrophobic and non-hydrophobic regions alternating along a length of the enclosed fluid channel configured to break a liquid droplet traveling through the nozzle enclosed fluid channel into two or more smaller liquid droplets, and further configured to recapture a residual liquid remaining in the nozzle to generate a recaptured residual liquid, and organize the recaptured residual liquid into at least one liquid droplet.
Scharstuhl, in the same field of endeavor, discloses a structure  (Figure 1, 20) located along a wall of the enclosed fluid channel between the inlet orifice 11 and outlet orifice 21, wherein the at least one structure comprises a plurality of hydrophobic (Figure 1, 25) and non-hydrophobic (Figure 1, 20) regions alternating along a length of the enclosed fluid channel configured to break a liquid droplet traveling through the nozzle into two or more smaller liquid droplets (Figure 1, 25, gathers in the pores) remaining in the nozzle, and further configured to organize the recaptured residual liquid into at least one liquid droplet (Figure 1, 25 liquids gather in the pore where they are filtered out through 20 and then able to be recollected).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Edward’s nozzle with the hydrophobic and hydrophilic regions of Scharstuhl in order to have the ultrafiltration of liquid as it leaves the device and reduce the presence of air bubble within the liquid stream.
Regarding Claim 7, Edwards,  discloses an oral cleaning device (Figure 1, 10) comprising: a nozzle portion 30 configured to direct a plurality of liquid droplets from an inlet orifice 36 at a proximal end to an outlet orifice 32 at a distal end thereof via an enclosed fluid channel (within 30); an actuator 17; a liquid reservoir 38 wherein in operation liquid is moved from the liquid reservoir into the inlet orifice 36 (see Figure 1); a system 13 configured to drive a plunger or piston element 16 toward the proximal end of the nozzle with sufficient force that air acted on by the plunger or piston element is forced into the nozzle at a high rate of speed sufficient to create a burst of liquid droplets when the moving air comes into contact with the liquid (Paragraph [0010]); and Serial No.: 15/735,638-3- a control unit 15 configured to control the system to drive the plunger a predetermined number of times in response to a single actuation of the actuator 17 (Paragraph [0009]).  However Edwards does not disclose wherein the nozzle comprises at least one structure located in or along a wall of the enclosed fluid channel, wherein the at least one structure comprises a plurality of hydrophobic and non-hydrophobic regions alternating along a length of the enclosed fluid channel configured to break a liquid droplet traveling through the nozzle enclosed fluid channel into two or more smaller liquid droplets, and further configured to recapture a residual liquid remaining in the nozzle to generate a recaptured residual liquid, and organize the recaptured residual liquid into at least one liquid droplet.
Scharstuhl discloses a structure (Figure 1, 20) located along a wall of the enclosed fluid channel between the inlet orifice 11 and outlet orifice 21, wherein the at least one structure comprises a plurality of hydrophobic (Figure 1, 25) and non-hydrophobic (Figure 1, 20) regions alternating along a length of the enclosed fluid channel configured to break a liquid droplet traveling through the nozzle into two or more smaller liquid droplets (Figure 1, 25, gathers in the pores) remaining in the nozzle, and further configured to organize the recaptured residual liquid into at least one liquid droplet (Figure 1, 25 liquids gather in the pore where they are filtered out through 20 and then able to be recollected).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Edward’s nozzle with the hydrophobic and hydrophilic regions of Scharstuhl in order to have the ultrafiltration of liquid as it leaves the device and reduce the presence of air bubble within the liquid stream.
Regarding Claims 16-18, Edwards does not disclose the fluid channel with a spaced polarity of at least one structure. Scharstuhl discloses the wall of the enclosed fluid channel comprises a spaced plurality of the least one structure (see Figure 1, 20). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Edward’s nozzle with the structure in order to break the droplets of the liquid into smaller droplets to clean a larger surface area of the teeth at once.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Arguments with respect to Fish and Meka are moot in view of new grounds of rejection.  
In regards to applicant’s arguments that Scharstuhl fails to disclose, “the elongated nozzle comprises a plurality of hydrophobic and non-hydrophobic regions alternating along a length of the enclosed fluid channel configured to break a liquid droplet traveling through the nozzle into two or more smaller liquid droplets” as claimed in Claim 13. Scharstuhl discloses the ultrafiltration membrane located on the interior portion of the conduit is hydrophobic (abstract) and surrounded by the membranes 20 which are hydrophilic (abstract) (page 2, Line 1 – Page 3, Line 18).  
In this instant case, Scharstuhl provides an oral cleaning device with both hydrophobic and hydrophilic regions that break a liquid droplet further.
Applicant’s arguments with respect to claims 1, 13 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772